News Release Trustmark Corporation Announces 2009 Financial Results and Declares $0.23 Quarterly Cash Dividend Jackson, Miss. – January 26, 2010 – Trustmark Corporation (NASDAQ:TRMK) announced net income available to common shareholders of $13.9 million in the fourth quarter of 2009, which represented basic earnings per common share of $0.23.Results during the quarter include a one-time, non-cash charge of $8.2 million, or $0.14 per common share, for the accelerated accretion of the discount associated with the full redemption of the Corporation’s $215 million of Preferred Stock from the U.S. Treasury Department.For the year ended December 31, 2009, Trustmark’s net income available to common shareholders totaled $73.0 million, which represented basic earnings per common share of $1.26.Trustmark’s performance during 2009 resulted in a return on tangible common equity of 10.80%.Trustmark’s Board of Directors declared a quarterly cash dividend of $0.23 per common share.The dividend is payable March 15, 2010, to shareholders of record on March 1, Richard G. Hickson, Chairman and CEO, stated, “Our financial performance remained strong, particularly in light of the current economic environment, as earnings during the fourth quarter continued to reflect the core operating strengths of Trustmark.Results for the quarter included solid net interest income with an expanded net interest margin, reduced operating expenses, and increased tangible common equity.During the quarter, Trustmark completed an extremely successful follow-on offering of common stock and fully repurchased all preferred stock issued to the U.S. Treasury.Trustmark’s capital strength and solid profitability provide strategic flexibility to take advantage of opportunities in the marketplace and build shareholder value.” Capital Strength · Public common stock offering generated net proceeds of $109.3 million · Repurchased $215 million of Preferred Stock from U.S. Treasury and redeemed warrant · Tangible common equity to tangible assets increased to 8.67% · Total risk-based capital of 14.58% significantly exceeded “well-capitalized” standards During the fourth quarter, Trustmark completed a follow-on offering of 6,216,216 shares of its common stock at a price of $18.50 per share, which increased tangible common equity by $109.3 million, net of expenses.Trustmark also completed the full repurchase of its 215,000 shares of Preferred Stock from the U.S. Treasury at a purchase price of $215.0 million plus a final accrued dividend of $716.7 thousand.In addition, Trustmark repurchased the related warrant issued to the U.S. Treasury for $10.0 million. “We are pleased with the market’s reception of our common equity offering and the related repurchase of our preferred securities and the redemption of the warrant from the U.S. Treasury.As a result of these transactions, Trustmark has optimized its capital structure and continues to be a leader in capital strength among its mid-cap peers,” said Hickson. The fundamental strengths of Trustmark’s business, as reflected by pre-tax, pre-provision earnings of $52.9 million in the fourth quarter and $214.2 million in 2009, remain solid despite the challenging economic environment.Based upon the existing capital base and the expectation of the level of profitability going forward, Trustmark believes at this time in the sustainability of its cash dividend to common shareholders. Credit Quality · Nonperforming loan growth slowed · Allowance for loan losses represented 155% of nonperforming loans (excluding impaired loans) · Florida construction and land development exposure declined 48.5% in 24 months During the fourth quarter, nonperforming loans increased $2.7 million relative to the prior quarter to total $141.2 million, or 2.16% of total loans, while foreclosed real estate increased $18.4 million.The increase in foreclosed real estate was principally attributable to the Corporation’s Florida market.At December 31, 2009, nonperforming assets totaled $231.3 million, representing 3.48% of total loans and other real estate.Managing credit risks resulting from the current real estate market conditions continues to be a primary focus of the Corporation. Trustmark’s provision for loan losses totaled $17.7 million during the fourth quarter compared to net charge-offs of $17.1 million.Allocation of Trustmark’s $103.7 million allowance for loan losses represented 2.10% of commercial loans and 0.80% of consumer and home mortgage loans, resulting in an allowance to total loans of 1.64% as of December 31, 2009. Trustmark has made significant progress in the resolution of its construction and land development portfolio in Florida.Over the last 24 months, this portfolio has been reduced by $187.3 million, or 48.5%, to $198.9 million.At December 31, 2009, Florida non-impaired construction and land development loans totaled $163.0 million with an associated reserve for loan losses of $23.9 million, or 14.69%. Asset
